— In an action for specific performance of an alleged contract to sell real property, plaintiff moved to strike out defenses setting up the Statute of Frauds, and defendant made a cross motion for judgment on the pleadings. The court denied plaintiff’s motion and granted defendant’s motion. Order granting defendant’s motion for judgment on the pleadings and the judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ.